Name: 2012/381/EU: Council Decision of 13Ã December 2011 on the conclusion of the Agreement between the European Union and Australia on the processing and transfer of Passenger Name Record (PNR) data by air carriers to the Australian Customs and Border Protection Service
 Type: Decision
 Subject Matter: communications;  information technology and data processing;  air and space transport;  European construction;  social affairs;  international law;  tariff policy;  Asia and Oceania
 Date Published: 2012-07-14

 14.7.2012 EN Official Journal of the European Union L 186/3 COUNCIL DECISION of 13 December 2011 on the conclusion of the Agreement between the European Union and Australia on the processing and transfer of Passenger Name Record (PNR) data by air carriers to the Australian Customs and Border Protection Service (2012/381/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 82(1)(d) and 87(2)(a), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 2 December 2010, the Council adopted a Decision authorising the Commission to open negotiations on behalf of the Union with Australia for the transfer and use of Passenger Name Record (PNR) data to prevent and combat terrorism and other serious transnational crime. (2) In accordance with Council Decision 2012/380/EU (1), the Agreement between the European Union and Australia on the processing and transfer of Passenger Name Record (PNR) data by air carriers to the Australian Customs and Border Protection Service (the Agreement) has been signed, subject to its conclusion at a later date. (3) The Agreement should be concluded. (4) The Agreement respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union (the Charter), notably the right to respect for private and family life, recognised in Article 7 of the Charter, the right to the protection of personal data, recognised in Article 8 of the Charter and the right to effective remedy and fair trial recognised in Article 47 of the Charter. The Agreement should be applied in accordance with those rights and principles. (5) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, those Member States have notified their wish to take part in the adoption and application of this Decision. (6) In accordance with Articles 1 and 2 of the Protocol on the Position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by the Agreement or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Australia on the processing and transfer of Passenger Name Record (PNR) data by air carriers to the Australian Customs and Border Protection Service (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to proceed, on behalf of the Union, to the exchange of the instruments of approval provided for in Article 29 of the Agreement, in order to express the consent of the Union to be bound by the Agreement (2). Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 13 December 2011. For the Council The President M. CICHOCKI (1) See page 2 of this Official Journal. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. FINAL ACT The representatives of: Ã ¤Ã Ã  EUROPEAN UNION, of the one part, and AUSTRALIA, of the other part, meeting at Brussels, on 29 September 2011, for the signature of the Agreement between the European Union and Australia on the processing and transfer of Passenger Name Record (PNR) data by air carriers to the Australian Customs and Border Protection Service, have at the time of signature of this Agreement:  adopted the Joint Declaration attached to this Final Act. ÃÃ  WITNESS WHEREOF, the undersigned Plenipotentiaries have signed this Final Act. Done at Brussels, on 29 September 2011. For the European Union For Australia JOINT DECLARATION OF THE EUROPEAN UNION AND AUSTRALIA ON THE AGREEMENT ON THE PROCESSING AND TRANSFER OF PASSENGER NAME RECORD (PNR) DATA BY AIR CARRIERS TO THE AUSTRALIAN CUSTOMS AND BORDER PROTECTION SERVICE When implementing the Agreement on the processing and transfer of Passenger Name Record (PNR) data by air carriers to the Australian Customs and Border Protection Service (the Agreement), the European Union and Australia have reached the following understandings in respect of their obligations under Articles 19 and 24 of the Agreement: 1. in the context of the joint consultation and review mechanism set out in Article 24 of the Agreement, Australia and the European Union will exchange information where appropriate, regarding the transfers of European Union citizens and residents PNR data to the authorities of third countries as laid down in Article 19 of the Agreement; 2. provide that, in the context of the consultation and review mechanism set out in Article 24 of the Agreement, all appropriate information will be supplied on the conditions governing those transfers on a case-by-case basis in accordance with the provisions of Article 19; 3. pay particular attention to providing all the safeguards for the implementation of the provisions of Article 19(1)(a), so as to be satisfied that third countries receiving such data have agreed to afford to the data the legal and practical safeguards provided by the Agreement; 4. set up specific reporting mechanisms between the authorities of Member States and of Australia, where the data of a European Union citizen or resident is transferred under Article 19(1)(f).